 1                             UNITED STATES DISTRICT COURT

 2                          NORTHERN DISTRICT OF CALIFORNIA

                                   SAN FRANCISCO DIVISION
 3

 4   LIZA PHOENIX,                               ) Case No.: 3:19-cv-05026-WHO
                                                 )
 5                    Plaintiff,                 ) [PROPOSED] ORDER
                                                 )
 6          vs.                                  )
                                                 )
 7   DOLLS KILL, INC.,                           )
                                                 )
 8                    Defendant.                 )
                                                 )
 9                                               )

10
            Pursuant to stipulation of the parties, and Rule 41(a)(1)(A)(ii), IT IS HEREBY
11
     ORDERED that the entire action herein be, and hereby is, DISMISSED WITH
12
     PREJUDICE, each party to bear its own attorneys’ fees and costs. The court shall retain
13
     jurisdiction to enforce the Agreement.
14

15
     DATED: November 15, 2019
16                                        HONORABLE WILLIAM H. ORRICK
                                          UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

                                                                            3:19-cv-05026-WHO

     PAGE NO 1 of 1
